DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 25 February 2021 is hereby acknowledged. 

Terminal Disclaimer
The terminal disclaimer filed on 25 February 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,513,595 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel claim 4.

In claim 8, delete the last two clauses beginning with “wherein”, and replace the comma at the end of the previous clause with a period.

Authorization for this examiner’s amendment was given in an interview with Cheryl Farine on 3 March 2021.

Allowable Subject Matter
Claims 1-3 and 5-8 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest the combination of the recited compounds with a primary plasticizer in a plastisol as required by claim 1, nor the combination of plasticizers in a plastisol required by claim 8. Lee (US 2013/0302357) teaches the use of 2-phenylethyl acetate in a cellulose acylate film, it does not teach the use of such compounds in plastisol, and while cellulose plastisols are known, there is insufficient direction to use in combination with the primary plasticizer in the recited amount of claim 1, nor the particular plasticizer of claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888.  The examiner can normally be reached on Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KREGG T BROOKS/Primary Examiner, Art Unit 1764